       Case 1:18-cv-12137-JPO-JLC Document 51 Filed 11/21/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MELISSA KAYE,
                                  Plaintiff,
                                                                       18-CV-12137 (JPO)
                       -v-
                                                                   ORDER OF REFERENCE
 NEW YORK CITY HEALTH AND                                          TO MAGISTRATE JUDGE
 HOSPITALS CORPORATION et al.,
                     Defendants.



J. PAUL OETKEN, District Judge:

        The above entitled action is referred to the Honorable James L. Cott, United States

Magistrate Judge, for the following purpose(s):

  X     GENERAL PRE-TRIAL (includes                          _____ HABEAS CORPUS
scheduling, discovery, non-dispositive pre-trial
motions and settlement)                                      _____ INQUEST AFTER DEFAULT /
                                                             DAMAGES HEARING
_____ GENERAL PRE-TRIAL &
DISPOSITIVE MOTION (all purposes except                      _____ SOCIAL SECURITY
trial)
                                                                  SETTLEMENT
_____ DISPOSITIVE MOTION (i.e., a motion
requiring a Report & Recommendation)                         _____ CONSENT UNDER 28 U.S.C. 636(c)
                                                             FOR ALL PURPOSES (including trial)
   X     SPECIFIC NON-DISPOSITIVE
MOTION / DISPUTE (including discovery                        _____ CONSENT UNDER 28 U.S.C. 636(c)
dispute)                                                     FOR LIMITED PURPOSE OF
     See Dkt. No. 50                               .         ___________________________________


        SO ORDERED.

Dated: November 20, 2019
       New York, New York
                                                       ____________________________________
                                                                  J. PAUL OETKEN
                                                              United States District Judge
